                                                           1    AKERMAN LLP
                                                                JUSTIN D. BALSER (SBN 213478)
                                                           2    Email: justin.balser@akerman.com
                                                                NATALIE L. WINSLOW (SBN 281704)
                                                           3    Email: natalie.winslow@akerman.com
                                                                601 West Fifth Street, Suite 300
                                                           4    Los Angeles, CA 90071
                                                                Telephone: (213) 688-9500
                                                           5    Facsimile: (213) 627-6342
                                                           6    Attorneys for Defendant/Counterclaimants
                                                                NATIONSTAR MORTGAGE LLC dba MR. COOPER f/k/a Centex Home Equity Co.
                                                           7    LLC and BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW
                                                                YORK as successor in interest to JPMorgan Chase Bank, N.A., as
                                                           8    Trustee for Centex Home Equity Loan Trust 2005-A
                                                           9                              UNITED STATES DISTRICT COURT
                                                           10                   FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12    DENISE WALLACE,                              Case No. 2:18-cv-02768-JAM-DB
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13                Plaintiff,                       JUDGMENT RE: ORDER
AKERMAN LLP




                                                                                                              GRANTING DEFENDANTS'
                                                           14    v.                                           MOTION FOR ATTORNEYS'
                                                                                                              FEES AND COSTS
                                                           15    NATIONSTAR MORTGAGE, LLC,
                                                                 Individually and dba MR. COOPER,
                                                           16    CENTREX HOME EQUITY, LLC.,
                                                                 THE BANK OF NEW YORK
                                                           17    MELLON, THE MORTGAGE LAW
                                                                 FIRM and DOES 1-100, inclusive,
                                                           18
                                                                             Defendants.
                                                           19
                                                           20         On April 22, 2021, this court granted defendants Nationstar Mortgage LLC dba
                                                           21   Mr. Cooper f/k/a/ Centex Home Equity Co. LLC (Nationstar) and Bank of New York
                                                           22   Mellon f/k/a/ the Bank of New York as successor in interest to JPMorgan Chase Bank,
                                                           23   N.A., as Trustee for the Centex Home Equity Loan Trust 2006-A's (BoNYM, and
                                                           24   together with Nationstar, defendants) motion for attorneys' fees and costs as follows:
                                                           25         The court awarded defendants $51,914.77 in attorneys' fees ($14,002.67 for Reed
                                                           26   Smith, LP and $37,912.10 for Akerman LLP) and $1,872.30 in costs. See ECF No. 87.
                                                           27   The court now enters judgment in defendants' favor and against plaintiff Denise Wallace
                                                           28   (Wallace) in the amount of $51.914.77 in attorneys' fees ($14,002.67 for Reed Smith,
                                                                                                         1
                                                                                 JUDGMENT RE: ORDER GRANTING DEFENDANTS'
                                                                                   MOTION FOR ATTORNEYS' FEES AND COSTS
                                                           1    LP and $37,912.10 for Akerman LLP) and $1,872.30 in costs, for a total judgment
                                                           2    against Wallace in the amount of $53,787.07.
                                                           3
                                                           4         IT IS SO ORDERED.
                                                           5
                                                           6
                                                           7    DATED: May 21, 2021                /s/ John A. Mendez
                                                           8                                       THE HONORABLE JOHN A. MENDEZ
                                                                                                   UNITED STATES DISTRICT COURT JUDGE
                                                           9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                      2
                                                                               JUDGMENT RE: ORDER GRANTING DEFENDANTS'
                                                                                 MOTION FOR ATTORNEYS' FEES AND COSTS
